 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerko's Enterprises, Inc. and Hotel & RestaurantEmployees & Bartenders Union Local No. 49,AFL-CIO. Case 20-CA-15328August 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on May 5, 1980, by Hotel &Restaurant Employees & Bartenders Union LocalNo. 49, AFL-CIO, herein called the Union, andduly served on Perko's Enterprises, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 20, issued a complaint and noticeof hearing on May 15, 1980, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 25,1980, following a Board election in Case 20-RC-14940, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about April 15,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. Thereafter,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On July 7, 1980, counsel for the General Counselfiled directly with the Board a Motion for Sum-mary Judgment, with exhibits attached. Subse-quently, on July 10, 1980, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent thereafter filed a documententitled "Memorandum in opposition of Motion forOfficial notice is taken of the record in the representation proceed-ing. Case 20-RC 14940, as the term "record" is defined in Secs 102.h68and 102 69(g) of the Board's Rules and Regulations Series 8, as amended.See LT Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967) enfd 415F 2d 26 (5th Cir 1969); Intertype Co v. Penello, 269 F.Supp. 573(DC.Va 1967); Follet Corp. 164 NLRB 378 (1967), enfd. 397 F 2d 91(7th Cir 1968); Sec. 9(d) lof the NLRA, as amended251 NLRB No. 65Summary Judgment" as its response to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent, in its answer to the complaint,admits the factual allegations that it has refused andfailed to recognize and bargain, upon request, withthe Union. In its answer and its response to theNotice To Show Cause, however, Respondent at-tacks the Union's certification, reiterating its con-tentions in the underlying representation proceed-ing that the Board lacks jurisdiction over its oper-ations, that the Regional Director improperly re-fused to grant it an extension of time to file a briefbefore issuing her Decision and Direction of Elec-tion, and that it was entitled to a hearing on its ob-jections to the election.Review of the record herein, including the repre-sentation proceeding in Case 20-RC-14940, revealsthat on November 2, 1979, the Union filed a repre-sentation petition under Section 9 of the NationalRelations Act. On December 7, 1979, the RegionalDirector issued her Decision and Direction ofElection in which she found, inter alia, that in aSupplemental Decision and Direction of Electionin Case 20-RC-13492, dated April 20, 1977, she as-serted jurisdiction over Respondent based on a stip-ulation that it had annual gross revenues in excessof $500,000 and purchased goods valued in excessof $5,000, which originated outside the State ofCalifornia. She further found that Respondent's op-erations had expanded since April 20, 1977, andthat no evidence was offered to show the changedcircumstances in its operations or error warrantinga finding that the statutory jurisdictional standardshad not been satisfied. Accordingly, the RegionalDirector asserted jurisdiction over Respondent.On or about December 7, 1979, Respondent fileda request for a review of the Regional Director'sDecision and Direction of Election, which wasdenied by the Board on January 8, 1980, as itraised no substantial issues warranting review. Theelection was held on January 4, 1980. At the con-clusion of the balloting, the tally revealed that 12votes had been cast for, and 7 votes against, theUnion. There were two challenged ballots, an in-sufficient number to affect the results. On January9, 1980, Respondent filed timely objections to con-duct affecting the results of the election. After in-vestigation, the Regional Director, on January 25,--- P'ERKO)'S ENTERPRISES, INC.5231980, issued her Supplemental Decision and Certifi-cation of Representative, in which she overruledRespondent's objections in their entirety, and certi-fied the Union as the exclusive bargaining repre-sentative of the employees in the appropriate unit.On February 4, 1980, Respondent filed a requestfor review of the Regional Director's SupplementalDecision, which was denied by the Board onMarch 10, 1980, as it raised no substantial issuewarranting review.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.3In this proceeding, Respondent contends thatdue process entitles it to a hearing on its objectionsto the election. Prior to denying Respondent's re-quest for review, the Board considered the Region-al Director's supplemental decision and the mattersraised in the request for review, including Re-spondent's contention that a hearing on its objec-tions was warranted.By denying Respondent's request for review, theBoard necessarily found that the objection raisedSee Pittsburgh Plate Glass Co. N.L. R B. 313 U S 146, 162 (1'9411:Rules and Regulations of the Doard, Secs 102 67(f) and 102.69(c).We find Respondent's denials in its ansser to the complaint raise noissues of fact warranting a hearing In its answer. Respondent denies.inter alia, the allegation in par. I that the mailing of a copy of the chargeto its Auburn facility consitituted proper service, asserting that the Boardknows mail sent there is often not received by its administrative person-nel. In its answer to par. 2. it denies that it ever maintained an office atAuburn but not that it has a place of business at that location. In anyevent, notwithstanding Respondent's denials, it is clear that it actually re-ceived a copy of the charge, as evidenced by a copy of a signed returnreceipt submitted by the General Counsel, the alahdit of which Re-spondent does not dispute.Respondent also, generally, denies par 2(c) of the complaint, which al-leges that during the fiscal year ending in 1979 Respondent, in the courseand conduct of its business, derived gross revenues iII excess of S5()(X)(X)and purchased and received gds and materials valued in excess iof$5,000 directly from suppliers located outside the State of California Aspointed out by lhe General Counsel, and as noted above, however, theRegional Director, in asserting jurisdiction in her Decision and Directionof Election. fiound that Respondent had gross revenues in excess of$500,000 and purchased goods valued in excess of $5,00) which origital-ed outside the State of California. Suhsequently, the Board denied Re-spondeni's request for reviews in hicl its raised the issue of luridiction.and Respoindenl t does ilt noss offer to adduce any ness reidenceno substantial or material issues warranting a hear-ing.4Further, it is well established that the partiesdo not have an absolute right to a hearing on ob-jections to an election. It is only when the movingparty presents a prima facie showing of substantialand material issues which would warrant settingaside the election that it is entitled to an eviden-tiary hearing. It is clear that, absent arbitraryaction, this qualified right to a hearing satisfies theconstitutional requirements of due procees.5Ac-cordingly, we grant the Motion for SummaryJudgment.6On the basis of the entire record, the Boardmakes the following:FINDINGS OF FAC TI. THE BUSINESS OF RESPONDE NTRespondent, a California corporation, operates10 family-style coffee shops in various locations inthe State of California, including the one involvedin this proceeding located at Auburn, California.During the fiscal year ending in 1979, a representa-tive period, Respondent in the course and conductof its business operations derived gross revenues inexcess of $500,000 and purchased goods valued inexcess of $5,000 which originated outside the Stateof California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.It. THE LABOR ORGANIZATION INVOI.VEDHotel & Restaurant Employees & BartendersUnion Local No. 49, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.4 See Madwonvill (Concrete Co.. a Division of Corum Edwards, Inc..220 NlRB 668 (1975): Evansville .4uto Paris. Inc.. 217 NLRB 660 (1 975)s GTE Lenkurt. Incorporated. 218 NLRB 929 (1975) Heaven lly [ilrSki Area. a C'a/ijrnia Corporation, and Heavenly Valley, a Partnership. 215NlRB 734 (1974) 4,ia/lgamaied Clothing WorAcrs of .4merica ['infie/dManufacturing (Company. Inc] NL R. 424 F 2d 81S, 828 (D C Cir1970)Allhough in its answer to the complaint Respotndelt refers to ils suitagaiist the Hoard in he United States District Court for the Eastern Dis-Irict f California concerning the salidit of I he certification of theUnion. c take ofifcial noltice of the fai.l that tlhe action s is dtsnissed onMa. 1, 198g PrAs ,Entrpriss Inc N IR. RB. N I 7q I Cl(1 [)Cal 198I))E R K O. ...NE P I E S N 2 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employeesemployed by the Employer at its Auburn,California, location, including waitresses, host-esses, cooks and dishwashers-bus persons, ex-cluding office clerical employees, R.O.P. stu-dent workers, the manager and assistant man-ager, guards and supervisors as defined in theAct.2. The certificationOn January 4, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 20, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on January25, 1980, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 9, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 15, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 15, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (I)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. HIE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Perko's Enterprises, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Hotel & Restaurant Employees & BartendersUnion Local No. 49, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. All full-time and regular part-time employeesemployed by the Employer at its Auburn, Califor-nia, location, including waitresses, hostesses, cooksand dishwashers-bus persons, excluding office cleri-cal employees, R.O.P. student workers, the man-ager and assistant manager, guards and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.------ -- PERKO'S ENTERPRISES, INC.5254. Since January 25, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 15, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Perko's Enterprises, Inc., Auburn, California, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hotel & RestaurantEmployees & Bartenders Union Local No. 49,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All full-time and regular part-time employeesemployed by the Employer at its Auburn,California, location, including waitresses, host-esses, cooks and dishwashers-bus persons, ex-cluding office clerical employees, R.O.P. stu-dent workers, the manager and assistant man-ager, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Auburn, California, facility copiesof the attached notice marked "Appendix."7Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board,"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Hotel & Restaurant Employees & Bar-tenders Union Local No. 49, AFL-CIO, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time employ-ees employed by the Employer at itsPERKOS ENTERPRISES, INC 525 526DI)ECISIONS ()F NATIONAI. LABOR RELAI()ONS O()ARDAuburn, California, location, including wait-resses, hostesses, cooks and dishwashers-buspersons, excluding office clerical employees,R.O.P. student workers, the manager and as-sistant manager, guards and supervisors asdefined in the Act.PERKO'S ENTERPRISES, INC.